Citation Nr: 0943519	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  08-03 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to nonservice connected death pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1943 to December 
1945.  The Appellant is the Veteran's surviving spouse.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO).

In September 2008, the Board remanded this case for a video 
conference hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an August 2007 statement, the Appellant requested a video 
conference hearing before a Veterans Law Judge.  She was 
scheduled for a video conference hearing on August 28, 2009.  
However, due to equipment failure, the hearing could not be 
held on that date.  For the purpose and effect of according 
the Appellant due process, this case must be remanded in 
order to schedule the Appellant for a new hearing date.  
38 C.F.R. § 20.700(a) (2009).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to 
schedule the Veteran for a video 
conference hearing at the RO before a 
Veterans Law Judge at the earliest 
opportunity, following the usual 
procedures.  Then, the RO should return 
the claims file to the Board in 
accordance with current appellate 
procedures.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


